DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 12/18/2018. Claims 1-20 are submitted for examining.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/29/2019, 11/21/2019, 03/19/2020, 03/31/2020, 05/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending Application No. 16224568. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed and covered by the granted patent 16224568 (i.e., anticipation type of ODP).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have 
not in fact been patented.
Regarding claim 1, the co-pending application 16224568 discloses a user equipment comprising:
one or more antennas configured to receive a first part of a multiple-input multiple-output (MIMO) downlink data transmission from one or more serving nodes; a peer-to-peer wireless interface configured to receive a second part of the MIMO downlink data transmission from at least one secondary user equipment; and a processor in communication with the one or more antennas and the peer-to-peer wireless interface, the processor configured to aggregate the first part of the MIMO downlink data transmission together with the second part of the MIMO downlink data transmission (Claim 1).

	Regarding claim 11, the co-pending application 16224568 discloses amethod of receiving a multiple-input multiple-output (MIMO) downlink data, the method comprising:
receiving, using one or more antennas of a primary user equipment, a first part of the MIMO downlinkdata transmission from one or more serving nodes; receiving, using a peer-to-peer wireless interface, a second part of the MIMO downlink data transmission from at least one secondary user equipment; and processing, using a processor of the primary user equipment, the first part of the MIMO downlink data transmission together with the second part of the MIMO downlink data transmission (Claim 1).

	Regarding claim 16, the co-pending application 16224568 discloses a user equipment comprising:
one or more antennas configured to transmit a first part of a multiple-input multiple-output (MIMO) uplink data transmission; a peer-to-peer wireless interface configured to transmit a second part of the MIMO uplink data transmission to at least one secondary user equipment; and a processor in communication with the one or more antennas and the peer-to-peer wireless interface, the processor configured to cause transmission of the first part of the MIMO uplink data transmission via the one or more antennas and to cause transmission of a second part of the MIMO uplink data transmission via the peer-to-peer wireless interface (Claims 1 and 4).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman et al (US20100067518). 

Regarding claim 1, the cited reference Kaufman discloses a user equipment comprising: one or more antennas configured to receive a first part of a multiple-input multiple-output (MIMO) downlink data transmission from one or more serving nodes (¶0006 receiving data from a first source); a peer-to-peer wireless interface configured to receive a second part of the MIMO downlink data (¶0006 discloses that receiving other data from a second source); and a processor in communication with the one or more antennas and the peer-to-peer wireless interface, the processor configured to aggregate the first part of the MIMO downlink data transmission together with the second part of the MIMO downlink data transmission (¶0006 discloses assembling the data and the other data to generate combined data).
Regarding claims 11 and 16, the claims are drawn to a method and a user equipment (UE) respectively performing substantially the same features of the method of claim 1. Therefore the claims are subject to the same rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Sivakumar et al (US20120057511).

Regarding claim 2, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach wherein the one or more antennas are configured to receive MIMO downlink data at up to a downlink peak data rate, and wherein the processor is configured to receive the first part of the MIMO downlink data transmission from the one or more antennas and the second part of the MIMO downlink data transmission from the peer-to-peer wireless interface such that the processor is configured to process the MIMO downlink data transmission at a data rate that is higher than the downlink peak data rate.
In an analogous art Sivakumar teaches wherein the one or more antennas are configured to receive MIMO downlink data at up to a downlink peak data rate, and wherein the processor is configured to receive the first part of the MIMO downlink data transmission from the one or more antennas and the second part of the MIMO downlink data transmission from the peer-to-peer wireless interface such that the processor is configured to process the MIMO downlink data transmission at a data rate that is higher than the downlink peak data rate (¶0027 discloses a method of controlling the transmission and reception of a plurality of data packets via the first wireless interface and the second wireless interface to provide an overall throughput rate for the computing device in the first network environment greater than sum of the first observed throughput rate and the second observed throughput rate).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Sivakumar to provide a method for intelligently aggregating multiple wireless interfaces to improve overall throughput rate (Sivakumar, ¶0006)
Regarding claims 12 and 17, the claims are drawn to a method and a user equipment (UE) respectively performing substantially the same features of the method of claim 2. Therefore the claims are subject to the same rejection as claim 2.

Claims 3-4, 13, and 18-19 and xx are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Sun et al (US20180048372).

Regarding claims 3 and 18, the cited reference Kaufman discloses all limitation of claim 1 and 16 respictively. However, Kaufman does not explicitly teach wherein the one or more antennas comprise at least two antennas.
In an analogous art Sun teaches wherein the one or more antennas comprise at least two antennas (¶0047 discloses a MIMO techniques use multiple antennas on the base stations 105 or multiple antennas on the UE 115).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Sun to take advantage of multipath environments to transmit multiple data streams (Sun, ¶0047).
Regarding claim 4, the combination Kaufman and Sun discloses all limitation of claim 2. Sun further discloses wherein the one or more antennas are configured to receive MIMO downlink data at up to a rank of N, wherein N is a positive integer 2 or greater, and wherein the processor is configured to receive the first part of the MIMO downlink data transmission from the one or more antennas and the second part of the MIMO downlink data transmission from the peer-to-peer wireless interface such that the processor is configured to process the MIMO downlink data transmission with a rank of greater than N
(the limitation is interpreted in the light of the specification ¶177, Sun discloses in ¶0062 that the UE may determine the R1, R2, and R information, where the first TP may transmit on the first R1 antenna ports, and the second TP may transmit on the next R2 antenna ports and the total rank of the NCJT is R=R1+R2 where the first TP could use rank 3 (R1) and the second TP could use rank 2 (R2) [emphasis added]).
Regarding claims 13 and 19, the claims are drawn to a method and a user equipment (UE) respectively performing substantially the same features of the method of claim 4. Therefore the claims are subject to the same rejection as claim 4.

Claims 5-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Patil et al (US20140051470).

Regarding claim 5, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach further comprising a transmitter in communication with the peer-to-peer wireless interface, the transmitter configured to cause transmission of a first part of the MIMO uplink data transmission via at least one transmit antenna and to cause transmission of a second part of the MIMO uplink data transmission via the peer-to-peer wireless interface.
(¶0005 discloses that the uplink data signals are communicated in a first multi-antenna stream … and the device to device data signals are communicated in a second multi-antenna stream).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Patil to allow for at least some communications resources to be used simultaneously for both infrastructure and device to device communications to limit interference in the system (Patil, ¶0004).
Regarding claim 6, the combination Kaufman and Patil discloses all limitation of claim 5. Patil further discloses wherein the one or more antennas comprise the at least one transmit antenna (¶0024 discloses that the wireless communications devices include a plurality of antennas).
Regarding claim 7, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach wherein the processor configured to detect the at least one secondary user equipment and to establish a communication channel with the at least one secondary user equipment via the peer-to-peer wireless interface.
In an analogous art Patil teaches wherein the processor configured to detect the at least one secondary user equipment and to establish a communication channel with the at least one secondary user equipment via the peer-to-peer wireless interface (Fig. 5 and ¶0057 discloses generating instruction signal 508 instructing WT 1 504 to: simultaneously transmit uplink data to the base station and transmit device to device data which is different from said uplink data to WT 2 where ¶0038 discloses that a device to device maximum transmission power level 356 (see Fig. 5), e.g., to be used to control transmission of device to device data to the second wireless communications device).
	
    PNG
    media_image1.png
    314
    677
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Patil to allow for at least some communications resources to be used simultaneously for both infrastructure and device to device communications to limit interference in the system (Patil, ¶0004).
Regarding claim 14, the claim is drawn to a method performing substantially the same features of the method of claim 5. Therefore the claims are subject to the same rejection as claim 5.
Regarding claims 15 and 20, the claims are drawn to a method and a user equipment (UE) respectively performing substantially the same features of the method of claim 7. Therefore the claims are subject to the same rejection as claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Boudreau et al (US20190044648).

Regarding claim 8, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach wherein the processor is configured to compute a joint spectral efficiency of the user equipment and the at least one secondary user equipment.
In an analogous art Boudreau teaches wherein the processor is configured to compute a joint 
spectral efficiency of the user equipment and the at least one secondary user equipment (Fig. 17 and  ¶0206 discloses determining, via processor 26 in conjunction with power allocator 28, a power allocation for the pairing of the D2D pair 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Boudreau to ensure that the D2D communication does not cause unnecessary interference (Boudreau, ¶0022).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Han et al (US20170250842).

Regarding claim 9, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach wherein the processor is configured to initiate a pairing with the at least one secondary user equipment such that the user equipment and the at least one second user equipment receive downlink data in a coordinated manner.
In an analogous art Han teaches wherein the processor is configured to initiate a pairing with the at least one secondary user equipment such that the user equipment and the at least one second user equipment receive downlink data in a coordinated manner (¶0032 discloses a “first node” and a “second node” are a D2D pair, where the “first node” is an initiator in D2D communication, and the “second node” is a receiver in the D2D communication).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Han where D2D communication can improve network performance by improving spectrum utilization, by is implementing better coverage, and alleviating congestion (Han, ¶0003).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al (US20100067518), in view of Wei et al (US20140247779).

Regarding claim 10, the cited reference Kaufman discloses all limitation of claim 1. However, Kaufman does not explicitly teach wherein the processor is configured to compute joint channel information associated with the primary user equipment and the secondary user equipment, and wherein the processor is configured to cause the joint channel information to be transmitted to a network system, the network system comprising the one or more serving nodes.
In an analogous art Wei teaches wherein the processor is configured to compute joint channel information associated with the primary user equipment and the secondary user equipment, and wherein the processor is configured to cause the joint channel information to be transmitted to a network system, the network system comprising the one or more serving nodes (¶0029-¶0033 discloses the network receives at least one channel information report transmitted by at least one communication device pair, respectively, and determines at least one resource exchange according to the at least one channel information report).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wei where the network assists in initializing D2D communication by assigning resources to avoid intra-area interference (Wei, ¶0023-¶0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462